VENTURA LAW e ATTORNEYS AT LAW

18 South Main Street « Norwalk, CT 06854

203-800-8000 « Fax 203-791-9264

 

 

Case 7:21-cv-06042 Document1 Filed 07/14/21 Page 1of4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANKLIN BERNARD-ALM ONTE, COMPLAINT
Plaintiff, Civil Action No.:
-against-

BRANDON T. WUNDERLICH and ALTERNATE
ENERGY SOLUTIONS, LLC.

Defendants.

FRANKLIN BERNARD-ALM ONTE, by and through his attorneys, VENTURA
LAW, respectfully alleges upon information and belief as follows:
JURISDICTION & VENUE

1. Jurisdiction exists against defendants pursuant to 28 U.S.C. Section 1332

2. Plaintiff, FRANKLIN BERNARD-ALMONTE, is domiciled in and is a citizen of
the State of Connecticut, residing at 17 Germantown Road, Danbury, Connecticut 06810.

3. Defendant, BRANDON T. WUNDERLICH, is domiciled in and is a citizen of the
State of New Jersey, residing at 805 Ringwood Avenue, Pomton Lakes, NJ 07442.

4. Defendant, ALTERNATE ENERGY SOLUTIONS, LLC, is a foreign Limited
Liability Company doing business in the state of New Jersey, with a principal place of business at
32 S. Jefferson Road, Whippany, NJ 07981.

5. Defendant’s, ALTERNATE ENERGY SOLUTIONS, LLC, designated agent for
service of process is Cora Kelly-Stark, 32 S. Jefferson Road, Whippany, NJ 07981.

6. The amount in controversy exceeds $75,000.

 
VENTURA LAW e ATTORNEYS AT LAW

18 South Main Street « Norwalk, CT 06854

203-800-8000 « Fax 203-791-9264

 

 

Case 7:21-cv-06042 Document1 Filed 07/14/21 Page 2 of 4

7. Venue is proper pursuant to 28 U.S.C. Section 1391 in that jurisdiction is founded
on complete diversity of citizenship and the matter is being filed in the district where the claim
arose.

8. This case should be designated for assignment to White Plains in that the claims
arose in Bronx, New York.

FACTUAL STATEMENT

 

9. On or about May 30, 2019, at approximately 12:34 pm, the plaintiff, FRANKLIN
BERNARD-ALMONTE, was operating a motor vehicle bearing Connecticut license plate #
AE27636, on the Tri-borough Bridge southbound approximately five miles east of the Bronx toll
plaza Exit 1, in the City of New York, County of the Bronx, State of New York.

‘10. At the same time and place, the defendant, BRANDON T. WUNDERLICH, was
operating a motor vehicle bearing Pennsylvania license plate #2845336, directly behind the
plaintiff's unit.

ll. At all times material hereto defendant, BRANDON T. WUNDERLICH, was
operating the aforesaid motor vehicle as an agent, servant, and/or employee of the defendant
ALTERNATE ENERGY SOLUTIONS, LLC and was acting within the scope of that agency,
service, and/or employment.

1, At the same time and place, the aforementioned vehicle operated by the defendant,
BRANDON T. WUNDERLICH, was caused to come into violent contact with the vehicle
operated by the plaintiff, as a result of which the plaintiff was caused to sustain serious and, upon
information and belief, lasting and permanent injuries to his person and severe shock to his

nervous system.

 
VENTURA LAW e ATTORNEYS AT LAW

18 South Main Street « Norwalk, CT 06854

203-800-8000 © Fax 203-791-9264

 

 

Case 7:21-cv-06042 Document1 Filed 07/14/21 Page 3 of 4

13. As a result of the foregoing, the plaintiff was caused to and did sustain serious,
lasting, and permanent personal injuries to his person and severe shock to his nervous system, and
was required to seek and obtain medical care and attention to cure and/or alleviate the same and,
upon information and belief, will be compelled to continue to do so in the future.

14. The aforesaid collision and injuries sustained by the plaintiff was caused by the
negligence of the defendants without any fault or negligence on the part of the plaintiff contributing
thereto.

15. The defendants were negligent in the ownership, operation, management, care,
custody, charge, supervision, maintenance, and control of their motor vehicle: in failing to
keep and maintain said motor vehicle under careful, lawful, prudent, adequate, and proper
control; in failing to keep and maintain a proper lookout; in failing to have adequate brakes and/or
braking devices or in failing to properly apply such device(s) in sufficient time so as to avoid the
occurrence complained of; in failing to observe the other vehicle in sufficient time so as to avoid
the occurrence complained of; in failing to operate the aforesaid motor vehicle with due regard for
the conditions at the time and place aforesaid including weather and elements; in failing to
provide plaintiff with adequate and/or reasonable and/or sufficient notice or warning of the
impending occurrence by sound of horn or otherwise; in failing to stop; in not seeing what there
was to be seen; in violating the applicable and pertinent statutes, ordinances, rules and regulations
of the State of New York; in failing to keep a proper distance; in causing the said vehicle to come
into contact with the plaintiff's; in causing plaintiff to sustain personal injuries; in failing to
exercise the necessary and requisite forbearance; and in failing to take necessary and requisite

steps to prevent this foreseeable occurrence.

 
VENTURA LAW e ATTORNEYS AT LAW

18 South Main Street « Norwalk, CT 06854

203-800-8000 © Fax 203-791-9264

 

 

Case 7:21-cv-06042 Document1 Filed 07/14/21 Page 4 of 4

16. The plaintiffs have sustained a “serious injury” as the same is defined in Subdivision

(d) of Section 5102 of the Insurance Law of the State of New York.

17. This action falls within one or more of the exceptions set forth in Section 1602 of
the CPLR.

18. The plaintiffs has been damaged in a sum in excess of seventy-five thousand dollars
($75,000.00).

WHEREFORE, plaintiffs respectfully demand judgment against the defendants in excess
of seventy-five thousand dollars ($75,000.00), together with the costs and disbursements of this

action, and such other and further relief as this Court deems just and proper.

Dated: Norwalk, Connecticut
July 14, 2021

The Plaintiff

FRANKLIN B <ALMONTE,

   
 

 

Camacho, Esq. (5793)
Ventura Law

18 South Main Street
Danbury, Connecticut 06810
(203) 800-8000

TO: BRANDON T. WUNDERLICH
805 Ringwood Avenue
Pompton Lakes, NJ 07442

ALTERNATE ENERGY SOLUTIONS, LLC
c/o Cora Kelly-Styark

Agent for Service of Process

32 South Jefferson Road

Whippany, NJ 07981

 
